          Case 2:17-cv-02149-APG-DJA Document 49 Filed 05/06/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOSE E. SILVA,                                      Case No. 2:17-cv-02149-APG-DJA

 4                       Petitioner,
          v.                                           ORDER
 5 BRIAN WILLIAMS, et al.,
                                                       (ECF No, 48)
 6                      Respondents.

 7

 8

 9         Good cause appearing, petitioner Jose Silva’s unopposed third Motion for Extension of

10 Time (ECF No. 48) is GRANTED. Silva has until May 12, 2020 to file a reply to the

11 respondents’ answer to the second amended petition for writ of habeas corpus.

12         Dated: May 6, 2020.
                                                      ________________________________
13                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
